UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7184



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


LLOYD GEORGE MAXWELL, a/k/a Slider,

                                            Defendant - Appellant.




                            No. 97-7266



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,
          versus


LLOYD GEORGE MAXWELL, a/k/a Slider,

                                            Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CR-87-
371-HM, CA-96-261-L, CA-96-941-L)
Submitted:   March 12, 1998             Decided:   March 23, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


No. 97-7184 dismissed and No. 97-7266 affirmed by unpublished per
curiam opinion.


Lloyd George Maxwell, Appellant Pro Se. John Vincent Geise, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated appeals, Lloyd George Maxwell appeals

from the district court's denial of his 28 U.S.C.A. § 2255 (West

1994 & Supp. 1997) motion, his motion for a certificate of appeal-

ability under 28 U.S.C.A. § 2253 (West 1994 & Supp. 1997), and his

motion to reconsider both of those orders. We dismiss No. 97-7184
as untimely and affirm the district court's orders in No. 97-7266.

     The district court denied Maxwell's § 2255 motion on November

8, 1996 and denied a timely motion for reconsideration on December

12, 1996. On July 29, 228 days after denial of the motion for
reconsideration, Maxwell noted an appeal, No. 97-7184.

     When an appellant claims no notice of an entry of judgment, he

has 180 days from the entry of judgment to move for an extension of

the appeal period. See Fed. R. App. 4(a)(6). Maxwell filed a notice
of appeal, unaccompanied by a motion for an extension, more than

180 days after entry of judgment. The district court therefore
lacked the authority to extend the appeal period, and we thus lack

jurisdiction to consider the appeal. For that reason, we dismiss

No. 97-7184 as untimely.

     As for Maxwell's appeal from the district court's denial of

his motion for a certificate of appealability, No. 97-7266, we note

that Maxwell's § 2255 motion was filed in the district court prior

to the April 1996 effective date of the Anti-Terrorism and Effec-

tive Death Penalty Act, which requires such certificates in § 2255

appeals. Since no certificate of appealability is necessary in this

appeal, we affirm the district court's denial.

                                3
     Finally, Maxwell has moved for appointment of counsel to

assist in a petition for rehearing unrelated to either of these

appeals. For that reason, we deny it. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                        No. 97-7184 - DISMISSED
                                        No. 97-7266 - AFFIRMED




                                4